DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 1-4, 10, 14-15, 18, 20-21, 24, and 27-31 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 35 USC 371 National Stage filing of international application No. PCT/EP2019/051496 filed on 22 Jan. 2019, which claims benefit under 35 USC 119(a)-(d) to foreign application No. EP 18153323.3 filed on 24 Jan. 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 Jul. 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claims 1-2, 4, 14, 20-21, 24, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 20, the limitation of “particularly a method of imaging Tau aggregates by positron emission tomography” is indefinite because there is a question as to whether the feature is merely exemplary or a required feature.  See MPEP 2173.05(c).  Claim 20 is missing a transitional phrase, such as comprising, and so the scope of the claim with respect to what un-recited additional components or steps are excluded from the claim is unclear.

In claim 21, the limitation of “particularly wherein the diagnosis is conducted by positron emission tomography” is indefinite because there is a question as to whether the feature introduced by such narrower language is merely exemplary or a required feature.  See MPEP 2173.05(c).  Claim 21 is missing a transitional phrase, such as comprising, and so the scope of the claim with respect to what un-recited additional components or steps are excluded from the claim is unclear.

In claim 24, the limitation of “A compound for use according to claim 21” is indefinite because claim 21 is directed to a method of diagnosing and not a use.  The limitation of “certain prion diseases” is indefinite because it is not clear which diseases qualify as certain prion disease.  The limitation of “(GSS with tau)” is indefinite because it is not clear if it is merely an 

	Claim 27 is indefinite because claim 27 lacks any active, positive steps delimiting how this is actually practiced.

	The limitation of 
    PNG
    media_image1.png
    47
    55
    media_image1.png
    Greyscale
 in claims 1-2, 4, and 14 is indefinite because the limitation is not defined in the claims or specification and otherwise not understood.

Claims 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  imaging the subject patient with positron emission tomography.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 10, 18, and 24 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Mercier et al. (WO 2016/124508 A1; published 11 Aug. 2016; see IDS filed on 24 Jul. 2020).

	Regarding claims 1-2, 4, 10, 18, and 24, Mercier et al. disclose 
    PNG
    media_image2.png
    171
    380
    media_image2.png
    Greyscale
 (see pg. 42, example 19).  This reads on a compound of instant formula (I) 
    PNG
    media_image3.png
    156
    229
    media_image3.png
    Greyscale
 wherein 
    PNG
    media_image4.png
    94
    102
    media_image4.png
    Greyscale
 =  
    PNG
    media_image5.png
    113
    147
    media_image5.png
    Greyscale
, R1=19F, and R2=-NR7R8, and R7=R8=H.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 10, 14-15, 18, 20-21, 24, and 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercier et al. (WO 2016/124508 A1; published 11 Aug. 2016; see IDS filed on 24 Jul. 2020), in view of Kroth et al. (WO 2015/110263 A1; published 30 Jul. 2015; see attached 892) and Gobbi et al. (WO 2015/052105 A1; published 16 Apr. 2015; see IDS filed on 24 Jul. 2020).

	Mercier et al. teach as discussed above.  Mercier et al. teach 9H-pyrrolo-dipyridine derivatives (see title).  Mercier et al. teach that the present invention describes compounds that may be used for binding and imaging Tau aggregates, especially for diagnostic and monitoring imaging of Tau aggregates in neurodegenerative diseases such as Alzheimer’s disease (see pg. 3).  Mercier et al. teach any H of the formula is H or its 2H or 3H isotope; and C of the general formula is C or its radioactive isotope 14C or 11C; any F of the formula is F or its radioactive isotope 18F (see pg. 5).  Mercier et al. teach a pharmaceutical composition comprising a detectable amount of a compound of formula I in combination with a pharmaceutically acceptable diluent or carrier (see pg. 21).
	Mercier et al. do not teach a compound of instant formula (I) wherein R2 and R3 are selected from halogen, etc.  Mercier et al. do not disclose a compound of instant formula (II) wherein R1 is LG.  Mercier et al. do not disclose a compound of instant formula (I) wherein the compound is detectably labeled.  Mercier et al. do not teach an in vitro screening method wherein a compound according to claim 1 is employed as an in vitro screening tool.  Mercier et al. do not teach a method of preparing a compound as defined in claim 4 comprising reacting a compound in claim 14 with a [18F]fluorinating agent.  Mercier et al. do not teach a kit for preparing a radiopharmaceutical preparation.  Mercier et al. do not teach a method of collecting data for the diagnosis of a disorder or a method of collecting data for determining a predisposition to a disorder.
	Kroth et al. teach carbazole and carboline compounds for use in the diagnosis, treatment, alleviation or prevention of disorders associated with amyloid or amyloid-like proteins (see title).  Kroth et al. teach a method of diagnosing a taupathy and AD (see pgs. 32-33).  Kroth et al. teach the radiosynthesis of 18F-28 using precursor molecule example 108, 
    PNG
    media_image6.png
    248
    397
    media_image6.png
    Greyscale
, which contains a nitro leaving group and Boc protecting group (see pg. 306).  Kroth et al. claim a method of collecting data for determining the predisposition to a disorder associated with amyloid and/or amyloid like protein aggregates in a patient (see pgs. 38-40; 364-367).  Kroth et al. claim a method of preparing a compound comprising the steps of (a) reaction a compound of formula (I*) or (II*) with a 18F fluorinating agent so that the leaving group is replaced by 18F; and (b) optionally removing the amine protecting group (see claim 35).  Kroth et al. teach a test kit.  The test kit typically comprises a container holding one or more compounds according to the present invention (see pg. 109).  In one embodiment the test kit comprises a sealed vial (see pg. 102).  Kroth et al. teach that due to their unique design features the compounds display properties in order to be successful imaging probes for detection in vivo, ex vivo, and in vitro (see pg. 9).
	Gobbi et al. teach diazacarbazole derivatives as tau PET ligands (see title).  Gobbi et al. teach the radiosynthesis of example 3 comprising reacting a precursor of formula 
    PNG
    media_image7.png
    173
    412
    media_image7.png
    Greyscale
 (see pg. 15).  Gobbi et al. claim a method of imaging tau aggregate deposits (see claim 9).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Mercier et al. (example 19) by substituting a pyridinyl H with Me because would have been expected to provide an equivalent derivative suitable for detecting tau protein.  See In re Wood, 199 USPQ 137 (CCPA 1978) and In re Lohr, 137 USPQ 548, 549 (CCPA 1963).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Mercier et al. by substituting F with 18F]fluorinating agent as taught by Kroth et al. and Gobbi et al. because it would have been expected to advantageously enable 18F-labeling by reaction with [18F]fluoride ion.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Mercier et al. by administering a diagnostically effective amount of the 18F-labeled compound made obvious by Mercier et al. to patient and PET image the patient for the purposes of imaging tau aggregates and diagnosing a disorder associated with tau aggregates as taught by Mercier et al., Kroth et al., and Gobbi et al. because it would advantageously enable non-invasive detection of tau aggregates in brain of the patient and optionally diagnosis of AD.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Mercier et al. by employing the 3H- or 18F-labeled compound made obvious by Mercier et al. as an in vitro screening tool as taught by Kroth et al. because it would have been expected to advantageously enable determining the amount of tau protein in a tissue and/or body fluid.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Mercier et al. by further forming a kit comprising a sealed vial and the labeling precursor made obvious by Kroth et al. and Gobbi et al. as taught by Kroth et al. because it would have been expected to advantageously enable storage and facile assembly.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Mercier et al. by further collecting data for the diagnosis of a disorder associated with tau or for determining the predisposition to a disorder associated with tau aggregates in a patient as taught by Kroth et al. and Gobbi et al. because it would advantageously enable diagnosis of a disorder such as AD or determining the predisposition of a patient to a disorder such as AD.


Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 

Claims 1-4, 10, 14-15, 18, 20-21, 24, and 27-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,835,624 B2, in view of Mercier et al. (WO 2016/124508 A1; published 11 Aug. 2016; see IDS filed on 24 Jul. 2020) and Kroth et al. (WO 2015/110263 A1; published 30 Jul. 2015; see attached 892). 

	Claims 1-14 of U.S. Patent No. 10,835,624 claim a compound of formula (II) 
    PNG
    media_image8.png
    139
    212
    media_image8.png
    Greyscale
 wherein R1 is 18F or a leaving group and a diagnostic composition and kit thereof.  Claims 1-14 of U.S. Patent No. 10,835,624 claim a method of preparing a compound of formula (II).   Claims 1-14 of U.S. Patent No. 10,835,624 claim methods of collecting data for the diagnosis of a disorder associated with tau and for determining the predisposition to a disorder associated with tau.
	Claims 1-14 of U.S. Patent No. 10,835, 624 do not claim a compound of instant formula wherein A contains R1 and R2 or R1, R2, and R3.  Claims 1-14 of U.S. Patent No. 10,835, 624 do not claim an in vitro screening method.
	Mercier et al. teach as discussed above.
	Kroth et al. teach as discussed above.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify claims 1-14 of U.S. Patent No. 10,835, 624 by further substituting the 2) and optionally further with a methyl as taught by Mercier et al. because it would have been expected to result in similar compounds suitable for imaging tau protein.  It is prima facie obvious to substitute a pyridinyl H with Me.  See In re Wood, 199 USPQ 137 (CCPA 1978) and In re Lohr, 137 USPQ 548, 549 (CCPA 1963).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify claims 1-14 of U.S. Patent No. 10,835, 624 by further using the obvious compounds in an in vitro screening method as taught by Kroth et al. because it would have been expected to advantageously enable determining the amount of tau protein in a tissue and/or body fluid


Claims 1-4, 10, 14-15, 18, 20-21, 24, and 27-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,865,207 B2, in view of Mercier et al. (WO 2016/124508 A1; published 11 Aug. 2016; see IDS filed on 24 Jul. 2020) and Kroth et al. (WO 2015/110263 A1; published 30 Jul. 2015; see attached 892). 

	Claims 1-26 of U.S. Patent No. 10,865,207 B2 claim a compound of formula (I) 
    PNG
    media_image9.png
    128
    195
    media_image9.png
    Greyscale
 wherein R1 is 18F or LG and a diagnostic composition and kit thereof.  Claims 1-26 of U.S. Patent No. 10,865,207 B2 claim a method of preparing a compound as defined in claim 1.  Claims 1-26 of U.S. Patent No. 10,865,207 B2 claim methods of collecting data for the diagnosis of a disorder associated with tau and for determining the predisposition to a disorder associated with tau.
1 and R2 or R1, R2, and R3.  Claims 1-26 of U.S. Patent No. 10,865,207 B2 do not claim an in vitro screening method.
	Mercier et al. teach as discussed above.
	Kroth et al. teach as discussed above.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify claims 1-26 of U.S. Patent No. 10,865,207 B2 by further substituting the pyridinyl ring with an amino (-NH2) and optionally further with a methyl as taught by Mercier et al. because it would have been expected to result in similar compounds suitable for imaging tau protein.  It is prima facie obvious to substitute a pyridinyl H with Me.  See In re Wood, 199 USPQ 137 (CCPA 1978) and In re Lohr, 137 USPQ 548, 549 (CCPA 1963).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify claims 1-26 of U.S. Patent No. 10,865,207 B2 by further using the obvious compounds in an in vitro screening method as taught by Kroth et al. because it would have been expected to advantageously enable determining the amount of tau protein in a tissue and/or body fluid.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618